COURT OF APPEALS
                    SECOND DISTRICT OF TEXAS
                         FORT WORTH

                        NO. 02-15-00090-CV


CFLS INVESTMENTS, LLC; JOE T.                  APPELLANTS
SOUTHERLAND, DPM; RICHARD
ALAN CARTER, DO; JANIS R.
CORNWELL, MD; LINNIE V.
RABJOHN, DPM; JOHN R.
LANDRY, DPM; FROESCHKE
INVESTMENTS, LTD.; ZOEZY 1
SUPERSTAR GP, LLC; THE
WALKER GROUP, LP; WONG
FAMILY HOLDINGS, LLC;
FALLOPIAN DISASTER
HOLDINGS, LP; MATLOCK OB-
GYN ASSOCIATES, PA; AND
DAVID B. GRAYBILL, DO

                                V.

THVG ARLINGTON GP, LLC; USP                     APPELLEES
NORTH TEXAS, INC.; UNITED
SURGICAL PARTNERS
INTERNATIONAL, INC.; TEXAS
HEALTH VENTURES GROUP, LLC;
TEXAS HEALTH VENTURE
ARLINGTON HOSPITAL, LLC;
BAYLOR HEALTH SERVICES USP
TEXAS, L.P.; ARLINGTON
ORTHOPEDIC AND SPINE
HOSPITAL, LLC D/B/A BAYLOR
ORTHOPEDIC AND SPINE
HOSPITAL AT ARLINGTON, LTD.;
BRENT BROADNAX; CAROLYN
EXLEY; JONATHAN BOND; ERIC
S. WIESER, MD; JOSEPH M.
BERMAN, MD; ANTHONY B.
BRENTLINGER, MD; JAMES W.
BURNETT, MD; JEFFREY D.
CARTER, MD; TODD DANIELS,
MD; ROBERT JAMES HILLIARD,
MD; JOSEPH H. KAY, MD; PHILIP
JOHN MYCOSKIE, MD; JAMES J.
POLLIFRONE, DO; JAY D. POND,
MD; FRANK J. RODRIGUEZ, MD;
MARK W. WOOLFE, MD;
ARLINGTON ORTHOPEDIC
ASSOCIATION, PA; AOA HEALTH
PARTNERS, LC; MICHAEL L.
MYKOSKIE, MD; AND ARLINGTON
SURGICARE PARTNERS, LTD.,
D/B/A BAYLOR SURGICARE
(“LIMITED PARTNERSHIP”)


                                    ----------

          FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 352-264845-13

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      We have considered the “Petition For Permission To Appeal” filed by the

Plaintiff Petitioners listed as Appellants in the style above, as well as all

responses and replies. Given the requirement that we strictly construe section

51.014, we decline to entertain the appeal filed by Plaintiff Petitioners, and we

      1
       See Tex. R. App. P. 47.4.

                                        2
hereby dismiss it. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(d)-(f) (West

2015); Tex. R. App. P. 43.2(f); Rogers v. Orr, 408 S.W.3d 640, 642 (Tex. App.—

Fort Worth 2013, pet. denied) (“We strictly construe a statute authorizing an

interlocutory appeal because it is an exception to the general rule that only final

judgments are appealable.”).      We restyle the remaining appeal as Arlington

Surgicare Partners, Ltd. d/b/a Baylor Surgicare at Arlington; Jonathan Bond;

Carolyn Exley; Brett Brodnax; Arlington Orthopedic and Spine Hospital, LLC

d/b/a Baylor Orthopedic and Spine Hospital at Arlington, Ltd.; Baylor Health

Services; USP Texas, L.P.; USP North Texas, Inc.; United Surgical Partners

International, Inc.; Texas Health Ventures Group, LLC; THVG Arlington GP, LLC;

and Texas Health Venture Arlington Hospital, LLC v. CFLS Investments, LLC;

Joe T. Southerland, DPM; Richard Alan Carter, DO; Janis R. Cornwell, MD;

Linnie V. Rabjohn, DPM; John R. Landry, DPM; Froeschke Investments, Ltd.;

Zoezy 1 Superstar GP, LLC; The Walker Group, LP; Wong Family Holdings,

LLC; Fallopian Disaster Holdings, LP; Matlock OB-GYN Associates, PA; and

David B. Graybill, DO.

      The clerk of this court is directed to transmit a copy of this memorandum

opinion to the attorneys of record, the trial court, the court reporter, and the trial

court clerk.

                                                    PER CURIAM

PANEL: DAUPHINOT, WALKER, and GABRIEL, JJ.

DELIVERED: May 14, 2015

                                          3